Citation Nr: 0836112	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the lumbar spine with sciatica (low 
back disability), currently rated 40 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the first metatarsophalangeal joint 
(MTPJ) of the right foot (right foot disability), currently 
rated 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the first MTPJ of the left foot 
(left foot disability), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from May 1964 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In January 2008, the Board granted the veteran's petition to 
reopen the claim of service connection for degenerative 
arthritis of the cervical spine and arms and remanded the 
other claim for further development and consideration.  In a 
March 2008 decision, the RO granted service connection for 
degenerative arthritis of the cervical spine and arms, and 
that issue is no longer before the Board.  The issues of 
entitlement to increased ratings for a low back disability, 
and bilateral feet disabilities remain in appellate status.  
Temporary total (100%) convalescent ratings are in effect for 
surgeries for the right foot disability from August 21, 2003, 
to September 30, 2003, and from June 26, 2007, to July 31, 
2007.  Consequently, the ratings for these periods of time 
are not at issue herein.


FINDINGS OF FACT

1.  The veteran's low back disability has been manifested by 
pain and limitation of motion, without ankylosis, no 
objective neurological residuals, and is not productive of 
incapacitating episodes of at least six weeks for any year 
pertinent to this claim.

2.  The veteran's right foot disability has resulted in 
moderate disability of the right foot.

3.  The veteran's left foot disability has resulted in 
moderate disability of the left foot.


CONCLUSIONS OF LAW

1.  The schedular criteria have not been met for a rating 
higher than 40 percent for the low back disability.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5286, 5289, 5292, 5293, 5295 (2003), 4.71a, Diagnostic Codes 
5235-43 (2007).

2.  The schedular criteria for a rating higher than 10 
percent for a right foot disability have not been met.  38 
U.S.C.A. § 1155, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).

3.  The schedular criteria for a rating higher than 10 
percent for a left foot disability have not been met.  38 
U.S.C.A. § 1155, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was not accomplished as the veteran did not receive 
notice relating to assignment of an increased rating and 
effective date of the disability in January 2008 and May 
2008.  The notices discussed the specific criteria regarding 
entitlement to an increased rating, including the effects of 
his disability on his employment and daily life and, thus 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim has been satisfied.  The 
veteran's claims were subsequently adjudicated in a May 2008 
supplemental statement of the case.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Staged, ratings can be assigned for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

A.  Low Back Disability

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
even more recently were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of Diagnostic Code 5293 to Diagnostic Code 
5243.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) ("the new 
criteria").  The new criteria, for example, require reporting 
the veteran's lumbar motion in all 6 directions and 
commenting on the presence or absence of incapacitating 
episodes.

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher rating for his low back 
disability, can only be applied as of their respective 
effective dates.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion.  Johnston, 10 Vet. App. at 
85.

The medical evidence of record notes that the veteran has 
degenerative disc disease of the lumbar spine.  Numerous 
medical personnel note that the veteran is suffering from 
significant pain due to his low back disability.

The veteran contends that his service-connected low back 
disability should be rated more than 40 percent disabling, as 
the pain from which he suffers has increased in severity and 
greatly interferes with his daily functioning.

The veteran is already in receipt the maximum evaluation 
available under either Diagnostic Code 5292 or 5295.  The 
diagnostic code specifically concerning limitation of lumbar 
spine motion prior to September 26, 2003, was Diagnostic Code 
5292.  Under this code, a maximum 40 percent rating was 
warranted for severe limitation motion of the lumbar spine.  
The current 40 percent rating also exceeds the maximum 
possible evaluation under Diagnostic Code 5003 prior to 
September 23, 2002, even acknowledging the veteran had 
degenerative arthritis in his low back.  Even with painful 
motion and functional impairment, a higher evaluation under 
these Diagnostic Codes is not available.  See Johnston, 
supra.  
Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

With respect to Diagnostic Codes 5286 and 5289, ankylosis 
(either favorable or unfavorable) is the immobility and 
consolidation of a joint.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  An evaluation in excess of 40 percent for 
the veteran's disability is not warranted under these codes 
because his service-connected disability has not been shown 
to result in ankylosis.

Under Diagnostic Code 5293, before September 23, 2002, 
intervertebral disc syndrome (IVDS) provided a maximum 60 
percent rating for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54,345 (2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, with no substantive change.  However, there was 
some minor re-phrasing.  In this respect, Diagnostic Code 
5243 provided the following:  Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

With respect to the veteran's disc disease, no neurological 
impairment has been found by medical personnel in this case.  
The addendum to the February 2008 VA examination noted that, 
after consultation and neurodiagnostic testing, a VA 
neurologist reported that there was no evidence of 
neuropathy, myopathy or lumbar radiculopathy.  

The medical evidence fails to show incapacitating episodes of 
intervertebral disc syndrome.  A higher rating is not 
warranted under the diagnostic code pertaining to 
intervertebral disc syndrome.  

A new rating formula for the spine became effective September 
26, 2003.  The new regulations provide the following rating 
criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The veteran's low back is not ankylosed, therefore, a higher, 
50 percent, rating is not applicable.  The veteran's 
disability picture more nearly approximates the criteria for 
the assignment of a 40 percent disability rating, with 
consideration of the DeLuca factors discussed hereinabove.  
The examiner who conducted the February 2008 VA examination 
noted that the veteran had slight to moderate limitation of 
motion and low back impairment.  Repetitive use of the 
thoracolumbar spine caused a mild escalation of soreness, but 
there was no additional limitation of motion or functional 
impairment following repetitive use.  This does not 
approximate the symptomatology required for the next higher 
rating, ankylosis of the back.  Consequently, the next 
higher, 50 percent, rating is not warranted.

B.  Feet Disabilities

Degenerative arthritis established by X-ray findings is rated 
based on the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, no more than a 20 
percent rating is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Schedule 
does not contain a diagnostic code for the evaluation of 
limitation of motion of the toes.  

Currently, the veteran's service-connected foot disabilities 
are assigned a 10 percent evaluation by analogy pursuant to 
Diagnostic Code 5284.  Pursuant to Diagnostic Code 5284, used 
in rating other foot injuries, a 10 percent rating is 
warranted for a moderate foot injury.  A 20 percent rating is 
warranted for a moderately severe foot injury.  A 30 percent 
rating is warranted for a severe foot injury.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  With actual loss of use of the 
foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5167.

The veteran asserted that his bilateral foot disability was 
moderately severe.  He pointed out that he could walk only a 
few blocks without having to rest due to increased pain.  The 
veteran's complaints of aching and pain are acknowledged, 
however, that does not render his condition sufficiently 
analogous to a moderately severe foot disorder.  While the 
October 2004 VA examiner noted no painful motion, the report 
did not otherwise address the veteran's report of constant 
pain, nor did it indicate the level of severity of the 
disabilities.  Accordingly, the Board remanded the claim for 
an additional examination.  A VA examination was conducted in 
February 2008.  The right toe was in the neutral position 
with no range of motion.  The left toe has zero degrees of 
dorsiflexion and 0 to 15 degrees of plantar flexion.  The 
veteran has a gait disturbance due to the bilateral great toe 
disability.  The examiner stated that impairments of the 
great toes affect the veteran's ability to ambulate by 
weakening his push off when walking or running, and decrease 
his speed and distance of gait due to pain and fatigue.  The 
examiner stated that the veteran's subjective and objective 
signs of foot impairment of the feet were approximately equal 
and that the veteran's bilateral foot disability caused 
moderate impairment due to residuals of the surgical 
procedures, causing pain, stiffness, surgical fusion, and 
shortening of the great toe.  Accordingly, a higher 
disability is not warranted.  

Under 38 C.F.R. §§ 4.40 and 4.45, VA is required to consider 
whether an increased evaluation under could be assigned on 
the basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
VAOGCPREC 9-98.  However, a higher rating is not warranted, 
even when considering functional limitations, as the examiner 
who conducted the February 2008 examination considered the 
veteran's pain in arriving at the opinion that the veteran's 
bilateral feet disabilities were both moderately disabling.  
Therefore, a higher evaluation is not warranted for 
functional loss. 

The medical evidence does not establish the presence of any 
flat foot, claw foot, malunion or nonunion of the 
tarsal/metatarsal bones, or ankle ankylosis.  Therefore, the 
diagnostic codes associated with such disabilities are not 
applicable to the current appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5276, 5278, 5283 (2007).

C.  Conclusion

As the ratings currently assigned represented the greatest 
degree of impairment shown from the effective date of the 
claim for increase to the present, there is no basis for a 
staged rating.  See Hart, supra.  The preponderance of the 
evidence is against the claims; there is no doubt to be 
resolved; and increased ratings are not warranted.


ORDER

Entitlement to an increased rating for low back disability is 
denied.

Entitlement to an increased rating for a right foot 
disability is denied

Entitlement to an increased rating for left foot disability 
is denied







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


